In a negligence action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Kings County, entered September 1, 1970, in favor of defendant upon the trial court’s dismissal of the complaint at the close of plaintiff’s case upon a jury trial of the issues of liability only. Judgment reversed, on the law, and new trial granted, with costs to abide the event. In our opinion, there were questions of fact as to negligence and contributory negligence. Hopkins, Acting P. J., Latham, Christ, Brennan and Benjamin, JJ., concur.